Citation Nr: 1646403	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  12-19 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for major depressive disorder.

2.  Entitlement to an initial evaluation in excess of 30 percent for status post right knee replacement.

3.  Entitlement to an extension beyond March 31, 2010 for the grant of a 100 percent evaluation for convalescence under 38 C.F.R. § 4.30 for a right knee replacement.

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Loreain Tolle, Agent

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from March 1962 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) from August 2009, December 2009, February 2010, and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified in May 2016 before the undersigned Veterans Law Judge at a Travel Board hearing at the VARO in St. Petersburg, Florida; a transcript is of record.

The issues of entitlement to an evaluation in excess of 50 percent for major depressive disorder and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 2016, prior to the promulgation of a decision in the current appeal, the Veteran requested that his claim for an initial evaluation in excess of 30 percent for status post right knee replacement be withdrawn.

2.  In May 2016, prior to the promulgation of a decision in the current appeal, the Veteran requested that his claim for an extension beyond March 31, 2010 for the grant of a 100 percent evaluation for convalescence under 38 C.F.R. § 4.30 for a right knee replacement be withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to an initial evaluation in excess of 30 percent for status post right knee replacement have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).

2.  The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to service connection for an extension beyond March 31, 2010 for the grant of a 100 percent evaluation for convalescence under 38 C.F.R. § 4.30 for a right knee replacement have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  At the May 2016 Board hearing, the Veteran withdrew the claims for entitlement to service connection for an initial evaluation in excess of 30 percent for status post right knee replacement and to an extension beyond March 31, 2010 for the grant of a 100 percent evaluation for convalescence under 38 C.F.R. § 4.30 for a right knee replacement.  This request has been reduced to writing through the transcript of the hearing.  Thus, there are no allegations of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters.


ORDER

The claim of entitlement to an initial evaluation in excess of 30 percent for status post right knee replacement is dismissed.

The claim of entitlement to an extension beyond March 31, 2010 for the grant of a 100 percent evaluation for convalescence under 38 C.F.R. § 4.30 for a right knee replacement is dismissed.


REMAND

The Veteran testified at the May 2016 hearing that he has received treatment through the West Palm Beach VA Medical Center, including the Stuart Community Based Outpatient Clinic.  The duty to assist requires that these records be obtained before the claim can be decided on the merits.  See 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran last had a VA examination for major depressive disorder in May 2010. In light of the state of the record, the Board finds that the Veteran must be afforded a contemporaneous VA examinations to assess the current severity of this disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records, including from the West Palm Beach VA Medical Center and the Stuart Community Based Outpatient Clinic.
2.  Schedule the Veteran for an appropriate VA examination to ascertain the severity of the major depressive disorder.  The entire claims file must be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted and the results reported.

The VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected major depressive disorder and furnish a full description of the effects of the service-connected disability upon the Veteran's ordinary activity, including employment.  All opinions must be supported by a complete rationale.

3.  After completing the requested actions and any additional development deemed necessary, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative an SSOC and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


